                                                                 USDC SDNY
                                                                 DOCUMENT
MEMORANDUM ENDORSED                                              ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 3/30/20
                                        LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

 NATALI J.H. TODD                                                       26 COURT STREET
 MEMBER: NY & MA BAR                                                        SUITE 413
                                                                     BROOKLYN, NY 11242-1134

                                                                     Tel: 718-797-3055
                                                                     Fax: 718-504-3900
                                                                     E-mail: natali_todd@yahoo.com
                                                                     www.natalitoddlawyer.com
 March 30, 2020


 Honorable Gregory H. Woods
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

 Re:    U.S. v. Uillis Rosario Acosta, 19 Cr. 306 (GHW)
        Bail Modification Request for Curfew Hours

 Dear Judge Woods:

         I write to supplement my request for modifying Mr. Acosta’s bail request for curfew
 hours (see Doc. 71) with the consent of Pre-Trial Services and the government.

        Mr. Acosta is the primary caretaker of his 10 and 13 year-old children who reside with
 him. Mr. Acosta resides with his cousin, Gleuris Acosta, her husband and their two children, one
 of whom is special needs. Over time during the pendency of this case, Mr. Acosta’s children’s
 grades have plummeted, they cry a lot at school, his son runs in circles during classes and throws
 tantrums. His daughter cries a lot, has become withdrawn and distracted. Up to the time of the
 coronavirus outbreak, there were 3-4 requests per week by their teachers to have an adult come to
 the school to calm them down. Sometimes Mr. Acosta was unable to go to the school at the
 required time because he required advanced notice from his pre-trial officer to leave the
 apartment. Both teachers have since referred outside counseling for the children which began in
 March. The emotional toll on Mr. Acosta and his children is affecting the entire household.

         Mr. Acosta suffers from severe panic attacks, where he feels he is unable to breathe and
 needs to get outside in open air. Because he is unable to go outside, his blood pressure is
 elevated to 190-200 and the situation becomes a medical emergency. 911 is called and given his
 blood pressure levels, he is taken to the hospital on multiple occasions until they can stabilize
 his levels. His cousin Gleuris has gotten better at stabilizing him during his panic attacks but he
 gets them at least three times per week – usually an offshoot of what’s going on his children. His
 cousin is also overwhelmed in trying to provide all of the support and is not always able to
 because of her own special needs child and other issues that are ever present in families with
                                         LAW OFFICES OF
                                    NATALI J.H. TODD, P.C.

U.S. v. Acosta, 19 Cr. 306 (GHW)


young children. Probation has since permitted Mr. Acosta to go into the enclosed backyard to get
air in an attempt to reduce his frequent panic attacks.

        Since the onset of the Coronavirus, the school is closed. However, because there is no
computer in the home, Mr. Acosta must go to the school once or twice per week to pick up the
education packets for the children within set times. Ms. Gleuris Acosta’s children and Mr.
Acosta’s children attend different schools. Given Mr. Acosta’s home confinement, Ms. Acosta
was picking up the packets for her children and Mr. Acosta’s children, and is overwhelmed;
having to take on the additional responsibility of Mr. Acosta’s children. Last week, Ms. Acosta
became ill and on the doctor’s orders, she is to remain at home. Mr. Acosta was not able to pick
up the education packet and the children are without the material to keep abreast of their school
work. Additionally, due to the virus and no adult to take the children to counseling, they are no
longer attending. Furthermore, without Gleuris help who is now sick, there is no one to go to the
supermarket or do any of the day to day activity that every family requires, particularly when
there are young children that must be attended to. Gleuris’ husband is still employed and works
long hours and is not at home.

        We note that Mr. Acosta has remained compliant with his bail conditions since his arrest
on March 27, 2019. The PTS has reviewed Mr. Acosta’s case and has determined that curfew
monitoring is appropriated for him as he is not a danger to society and is not a flight risk.
Counsel respectfully request a modification of Mr. Acosta’s bail conditions to remove home
detention and permit curfew hours between the hours of 7:00 a.m. to 8:00 p.m. Thank you for
your consideration.

Respectfully,
N. Todd
Natali Todd, Esq.

cc: AUSA Cecilia Vogel (via E.C.F.)
    PTSO Joshua Rothman (via email)


  Application granted. The conditions of Mr. Acosta's release are modified as follows:
  the requirement imposing home detention is removed and replaced with a curfew
  between the hours of 7:00 a.m. and 8:00 p.m., or as otherwise established by the pre-
  trial services officer. The remaining conditions of Mr. Acosta's release remain in
  full force and effect. The Clerk of Court is directed to close the motion pending at
  Dkt. No. 72.
  SO ORDERED
  March 30, 2020
